Exhibit 10.6

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of the 18th day of November, 2005, by and among I2 TELECOM INTERNATIONAL, INC.,
a Washington corporation (the “Company”), and each of the investors listed on
the signature pages hereto (each an “Investor” and, collectively, the
“Investors”).

 

IN CONSIDERATION of the mutual promises and covenants set forth herein, and
intending to be legally bound, the parties hereto hereby agree as follows:

 

1. RESTRICTIONS ON TRANSFERABILITY OF SECURITIES; REGISTRATION RIGHTS.

 

1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

(a) “Common Stock” shall mean the Company’s common stock, no par value per
share.

 

(b) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(c) “Holder” shall mean any Investor who holds Registrable Securities and any
holder of Registrable Securities to whom the rights conferred by this Agreement
have been transferred in compliance with Section 1.2 hereof.

 

(d) “Other Shareholders” shall mean persons who, by virtue of agreements with
the Company other than this Agreement, are entitled to include their securities
in certain registrations hereunder.

 

(e) “Registrable Securities” shall mean the Warrants held by the Investors
listed on the signature pages hereto and any shares of Common Stock that such
Investor has the right to acquire, or does acquire, upon the exercise of the
Warrants, provided that a Registrable Security ceases to be a Registrable
Security when (i) it is registered under the Securities Act of 1933, as amended
(the “Securities Act”); (ii) it is sold or transferred in accordance with the
requirements of Rule 144 (or similar provisions then in effect) promulgated by
the SEC under the Securities Act (“Rule 144”); (iii) it is eligible to be sold
or transferred under Rule 144; or (iv) it is sold in a private transaction in
which the transferor’s rights under this Agreement are not assigned.

 

(f) The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder and the declaration or ordering of the effectiveness of such
registration statement.



--------------------------------------------------------------------------------

(g) “Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
and expenses of any regular or special audits incident to or required by any
such registration, but shall not include (i) Selling Expenses; (ii) the
compensation of regular employees of the Company, which shall be paid in any
event by the Company; and (iii) blue sky fees and expenses incurred in
connection with the registration or qualification of any Registrable Securities
in any state, province or other jurisdiction in a registration pursuant to
Section 1.3 hereof to the extent that the Company shall otherwise be making no
offers or sales in such state, province or other jurisdiction in connection with
such registration.

 

(h) “Restricted Securities” shall mean any Registrable Securities required to
bear the legend set forth in Section 1.2(c) hereof.

 

(i) “Rule 145” shall mean Rule 145 as promulgated by the SEC under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the SEC.

 

(j) “SEC” shall mean the Securities and Exchange Commission.

 

(k) “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities.

 

(l) “Warrantholder” shall mean any holder of a Warrant.

 

(m) “Warrant Shares” shall mean the shares of Common Stock issuable by the
Company upon exercise of the Warrants.

 

(n) “Warrants” shall mean the warrants to purchase shares of Common Stock at an
exercise price of $.20 per share issued by the Company on the date hereof.

 

1.2 Restrictions on Transfer.

 

(a) Each Holder agrees not to make any disposition of all or any portion of the
Registrable Securities unless and until (i) there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with such registration
statement; or (ii) (A) such Holder shall have notified the Company of the
proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition and (B) if
reasonably requested by the Company, such Holder shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration of such shares under the
Securities Act.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of subparagraphs (i) and (ii) of paragraph
(a) above, no such registration statement or opinion of counsel shall be
necessary for a transfer by a Holder which is (i) a partnership to its partners
in accordance with their partnership interests; (ii) a limited liability company
to its members in accordance with their member interests; or (iii) to the
Holder’s family member or a trust for the benefit of an individual Holder or one
or more of his family members, provided that the transferee will be subject to
the terms of this Section 1.2 to the same extent as if it were an original
Holder hereunder.

 

(c) Each certificate representing Registrable Securities shall (unless otherwise
permitted by the provisions of this Agreement) be stamped or otherwise imprinted
with a legend substantially similar to the following (in addition to any legend
required under applicable state securities laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY APPLICABLE STATE SECURITIES
LAWS, AND MAY NOT BE SOLD OR OFFERED FOR SALE OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(d) The Company shall be obligated to promptly reissue unlegended certificates
at the request of any Holder thereof if the Holder shall have obtained an
opinion of counsel (which counsel may be counsel to the Company) reasonably
acceptable to the Company to the effect that the securities proposed to be
disposed of may lawfully be so disposed of in compliance with the Securities Act
without registration, qualification or legend.

 

(e) Any legend endorsed on an instrument pursuant to applicable state securities
laws and the stop-transfer instructions with respect to such securities shall be
removed upon receipt by the Company of an order of the appropriate blue sky
authority authorizing such removal or if the Holder shall request such removal
and shall have obtained and delivered to the Company an opinion of counsel
reasonably acceptable to the Company to the effect that such legend and/or
stop-transfer instructions are no longer required pursuant to applicable state
securities laws.

 

1.3 Company Registration.

 

(a) Right to Piggyback. If at any time prior to the 1 year anniversary of the
date hereof the Company shall determine to register any shares of Common Stock
for its own

 

3



--------------------------------------------------------------------------------

account, other than a registration relating solely to employee benefit plans, or
a registration relating solely to a Rule 145 transaction, or a registration on
any registration form that does not permit secondary sales, then the Company
will:

 

(i) promptly give to each Holder written notice thereof, which notice briefly
describes the Holders’ rights under this Section 1.3 (including notice
deadlines);

 

(ii) use its best efforts to include in such registration (and any related
filing or qualification under applicable blue sky laws), except as set forth in
Section 1.3(b) below, and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made by any
Holder and received by the Company within ten (10) days after the written notice
from the Company described in clause (i) above is mailed or delivered by the
Company, provided that such Holders shall have requested for inclusion in such
registration at least ten percent (10%) of the aggregate number of the
Registrable Securities which have been issued to the Holders prior to the date
of such written request. Such written request may specify all or a part of a
Holder’s Registrable Securities; and

 

(iii) keep such registration effective for a period of one hundred twenty
(120) days or until the Holder or Holders have completed the distribution
described in the registration statement relating thereto, whichever first
occurs.

 

(b) Underwriting. If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to
Section 1.3(a)(i). In such event, the right of any Holder to registration
pursuant to this Section 1.3 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company and the other holders of securities of the Company
with registration rights to participate therein distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected by the
Company. Notwithstanding any other provision of this Section 1.3, if the
representative of the underwriters advises the Company in writing that marketing
factors require a limitation on the number of shares to be underwritten, then
the representative may (subject to the limitations set forth below) exclude all
Registrable Securities from, or limit the number of Registrable Securities to be
included in, the registration and underwriting. The Company shall so advise all
Holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated first to the Company for securities being sold for its own
account and thereafter as set forth in Section 1.10 hereof. If any person does
not agree to the terms of any such underwriting, then such person shall be
excluded therefrom by written notice from the Company or the underwriter. Any
Registrable Securities or other securities excluded or withdrawn from such
underwriting shall be withdrawn from such registration. If shares are

 

4



--------------------------------------------------------------------------------

so withdrawn from the registration and if the number of shares of Registrable
Securities to be included in such registration was previously reduced as a
result of marketing factors, then the Company shall then offer to all persons
who have retained the right to include securities in the registration the right
to include additional securities in the registration in an aggregate amount
equal to the number of shares so withdrawn, with such shares to be allocated
among the persons requesting additional inclusion in accordance with
Section 1.10 hereof.

 

1.4 Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance pursuant to Section 1.3
hereof shall be borne by the Company. All Selling Expenses relating to
securities so registered shall be borne by the Holders of such securities pro
rata on the basis of the number of shares of securities so registered on their
behalf.

 

1.5 Registration Procedures. In the case of each registration effected by the
Company pursuant to Section 1.3 hereof, the Company will keep each Holder
advised in writing as to the initiation of each registration and as to the
completion thereof. At its expense, the Company will use its best efforts to:

 

(a) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;

 

(b) furnish such number of prospectuses and other documents incident thereto,
including any amendment of or supplement to the prospectus, as a Holder from
time to time may reasonably request;

 

(c) notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in the light of the circumstances then existing,
and at the request of any such Holder, prepare and furnish to such Holder a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing; provided, however,
the Company shall not be obligated to prepare and furnish any such prospectus
supplements or amendments relating to any material nonpublic information at any
such time as the Board of Directors of the Company has determined that, for good
business reasons, the disclosure of such material nonpublic information at that
time is contrary to the best interests of the Company in the circumstances and
is not otherwise required under applicable law (including applicable securities
laws);

 

5



--------------------------------------------------------------------------------

(d) cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange and/or included in any national quotation
system on which similar securities issued by the Company are then listed or
included;

 

(e) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such registration statement and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration; and

 

(f) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC.

 

1.6 Indemnification.

 

(a) The Company will indemnify each Holder, each of such Holder’s officers,
directors, partners, legal counsel and accountants and each person controlling
such Holder within the meaning of Section 15 of the Securities Act, as
applicable, with respect to which registration, qualification, or compliance has
been effected pursuant to this Section 1, and each underwriter, if any, and each
person who controls within the meaning of Section 15 of the Securities Act any
underwriter, against all expenses, claims, losses, damages, and liabilities (or
actions, proceedings, or settlements in respect thereof) arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any prospectus, offering circular, or other document (including any
related registration statement, notification, or the like) incident to any such
registration, qualification, or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act or any rule or regulation thereunder applicable to
the Company or relating to action or inaction required of the Company in
connection with any such registration, qualification, or compliance, and will
reimburse each such Holder, each of its officers, directors, partners, legal
counsel and accountants and each person controlling such Holder, each such
underwriter, and each person who controls any such underwriter, for any legal
and any other expenses reasonably incurred in connection with investigating and
defending or settling any such claim, loss, damage, liability, or action,
provided that the Company will not be liable in any such case to the extent that
any such claim, loss, damage, liability, or expense arises out of or is based on
any untrue statement or omission based upon written information furnished to the
Company by such Holder or underwriter and stated to be specifically for use
therein. It is agreed that the indemnity agreement contained in this
Section 1.6(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld).

 

(b) Each Holder will, if Registrable Securities held by such Holder are included
in the securities as to which such registration, qualification, or compliance is
being effected, indemnify the Company, each of its directors, officers,
partners, legal counsel and accountants and each underwriter, if any, of the
Company’s securities covered by such a

 

6



--------------------------------------------------------------------------------

registration statement, each person who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act, each other such Holder
and Other Shareholder, and each of their officers, directors, and partners, and
each person controlling such Holder or Other Shareholder, against all claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, offering
circular, or other document, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and such
Holders, Other Shareholders, directors, officers, partners, legal counsel, and
accountants, persons, underwriters, or control persons for any legal or any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability, or action, in each case to the extent,
but only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by such Holder and
stated to be specifically for use therein; provided, however, (i) that the
obligations of such Holder hereunder shall not apply to amounts paid in
settlement of any such claims, losses, damages, or liabilities (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld) and (ii) that in no
event shall any indemnity under this Section 1.6(b) exceed the gross proceeds
from the offering received by such Holder.

 

(c) Each party entitled to indemnification under this Section 1.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 1.6, to the extent such
failure is not prejudicial. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
of a release to such Indemnified Party from all liability in respect to such
claim or litigation. Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

 

(d) If the indemnification provided for in this Section 1.6 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or

 

7



--------------------------------------------------------------------------------

payable by such Indemnified Party as a result of such loss, liability, claim,
damage, or expense in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party on the one hand and of the Indemnified Party on
the other in connection with the conduct, statements or omissions that resulted
in such loss, liability, claim, damage, or expense as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

 

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into by the Indemnifying Party and the Indemnified Party in connection with the
underwritten public offering are in conflict with the foregoing provisions, the
provisions in the underwriting agreement shall control.

 

1.7 Information by Holder. Each Holder of Registrable Securities shall furnish
to the Company such information regarding such Holder and the distribution
proposed by such Holder as the Company may reasonably request in writing and as
shall be reasonably required in connection with any registration, qualification,
or compliance referred to in this Section 1.7.

 

1.8 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the SEC that may permit the sale of the Restricted
Securities to the public without registration, the Company agrees to use its
best efforts to:

 

(a) make and keep adequate public information regarding the Company available as
those terms are understood and defined in Rule 144;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

(c) so long as a Holder owns any Restricted Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act, a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed as a Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing a Holder to sell any such securities without registration.

 

1.9 Notice to Discontinue; Notice by Holders.

 

(a) Notice to Discontinue. Each Holder agrees that, upon receipt of any notice
from the Company of any event of the kind described in Section 1.5(c), the
Holder

 

8



--------------------------------------------------------------------------------

will discontinue disposition of Registrable Securities until the Holder receives
copies of the supplemented or amended prospectus contemplated by Section 1.5(c).
In addition, if the Company requests, the Holder will deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in the
Holder’s possession, of the prospectus covering the Registrable Securities
current at the time of receipt of such notice. If the Company gives any such
notice, then the time period mentioned in Section 1.3(a)(iii) shall be extended
by the number of days elapsing between the date of notice and the date that each
Holder who has included Registrable Securities in such registration receives the
copies of the supplemented or amended prospectus contemplated in Section 1.5(c).

 

(b) Notice by Holders. Whenever the Holders have requested that any Registrable
Securities be registered pursuant to this Agreement, those Holders shall notify
the Company, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event, which as to
any Holder is (i) to its respective knowledge; (ii) solely within its respective
knowledge; and (iii) solely as to matters concerning that Holder, as a result of
which the prospectus included in the registration statement, then in effect,
contains an untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in light of the circumstances
then existing, not misleading.

 

1.10 Allocation of Registration Opportunities. In any circumstance in which all
of the Registrable Securities and other shares of the Company with registration
rights (the “Other Shares”) requested to be included in a registration
contemplated by Section 1.3(a) cannot be so included as a result of limitations
of the aggregate number of shares of Registrable Securities and Other Shares
that may be so included, the number of shares of Registrable Securities and
Other Shares that may be so included shall be allocated, subject to the
registration rights applicable to the Other Shares which shall control in event
of a conflict with provisions hereof, among the Holders and Other Shareholders
requesting inclusion of shares pro rata on the basis of the number of shares of
Registrable Securities and Other Shares held by such Holders and Other
Shareholders; provided, however, that such allocation shall not operate to
reduce the aggregate number of Registrable Securities and Other Shares to be
included in such registration, if any Holder or Other Shareholder does not
request inclusion of the maximum number of shares of Registrable Securities and
Other Shares allocated to such Holder or Other Shareholder pursuant to the
above-described procedure, then the remaining portion of such allocation shall
be reallocated among those requesting Holders and Other Shareholders whose
allocations did not satisfy their requests pro rata on the basis of the number
of shares of Registrable Securities and Other Shares which would be held by such
Holders and Other Shareholders, assuming conversion, and this procedure shall be
repeated until all of the shares of Registrable Securities and Other Shares
which may be included in the registration on behalf of the Holders and Other
Shareholders have been so allocated.

 

9



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE INVESTORS.

 

2.1 Representations and Warranties of the Company. The Company represents and
warrants to the Investors as follows:

 

(a) The execution, delivery and performance of this Agreement by the Company
have been duly authorized by all requisite corporate action and will not violate
any provision of law, any order of any court or other agency of government, the
Articles of Incorporation or Bylaws of the Company, each as amended, or any
provision of any material indenture, agreement or other instrument to which it
or any of its properties or assets is bound, or conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any such material indenture, agreement or other instrument, or result in
the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Company.

 

(b) This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to applicable
bankruptcy, insolvency and other similar laws affecting the enforceability of
creditors’ rights generally, general equitable principles, the discretion of
courts in granting equitable remedies and public policy considerations.

 

2.2 Representations and Warranties of the Investors. Each Investor (severally
and not jointly) represents and warrants to the Company as follows:

 

(a) The execution, delivery and performance of this Agreement by the Investor
will not violate any provision of law, any order of any court or any agency or
government, or any provision of any material indenture or agreement or other
instrument to which it or any of its properties or assets is bound, or conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any such material indenture, agreement or other
instrument, or result in the creation or imposition of any lien, charge, or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Investor.

 

(b) This Agreement has been duly executed and delivered by the Investor and
constitutes the legal, valid and binding obligation of the Investor, enforceable
against the Investor in accordance with its terms, subject to applicable
bankruptcy, insolvency and other similar laws affecting the enforceability of
creditors’ rights generally, general equitable principles, the discretion of
courts in granting equitable remedies and public policy considerations.

 

10



--------------------------------------------------------------------------------

3. MISCELLANEOUS.

 

3.1 Delay of Registration. No Holder shall have any right to take any action to
restrain, enjoin, or otherwise delay any registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of Section 1 hereof.

 

3.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

 

3.3 Entire Agreement; Amendment; Waiver. This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject hereof. Neither this Agreement nor any term hereof may be amended,
waived, discharged or terminated, except by a written instrument signed by the
Company and the Holders of at least fifty-one percent (51%) of the Registrable
Securities and any such amendment, waiver, discharge or termination shall be
binding on all the Holders, but in no event shall the obligation of any Holder
hereunder be materially increased, except upon the written consent of such
Holder.

 

3.4 Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by United States first-class
mail, postage prepaid, or delivered personally by hand or nationally recognized
courier addressed (a) if to a Holder, as indicated in the stock records of the
Company or at such other address as such Holder shall have furnished to the
Company in writing, or (b) if to the Company, at 1800 Abernathy Road, Suite
1800, Atlanta, Georgia 30328, Attn: Chief Financial Officer, or at such other
address as the Company shall have furnished to each Holder in writing. All such
notices and other written communications shall be effective on the date of
mailing or delivery.

 

3.5 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
Holder of any breach or default under this Agreement or any waiver on the part
of any Holder of any provisions or conditions of this Agreement must be made in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any Holder, shall be cumulative and not alternative.

 

3.6 Rights; Severability. Unless otherwise expressly provided herein, a Holder’s
rights hereunder are several rights, not rights jointly held with any of the
other Holders. In case any provision of the Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

11



--------------------------------------------------------------------------------

3.7 Information Confidential. Each Holder acknowledges that the information
received by them pursuant hereto may be confidential and for its use only, and
it will not use such confidential information in violation of the Exchange Act
or reproduce, disclose or disseminate such information to any other person
(other than its employees or agents having a need to know the contents of such
information, and its attorneys), except in connection with the exercise of
rights under this Agreement, unless the Company has made such information
available to the public generally or such Holder is required to disclose such
information by a governmental body.

 

3.8 Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

3.9 Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in any number of counterparts, and by the different
parties hereto in separate counterparts, each of which when executed and
delivered shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

3.10 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Georgia without reference to Georgia’s choice of law rules and each of the
parties hereto hereby consents to personal jurisdiction in any federal or state
court in the State of Georgia.

 

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement or have
caused this Agreement to be duly executed on its behalf by an officer or
representative thereto duly authorized, all as of the date first above written.

 

I2 TELECOM INTERNATIONAL, INC. By:  

 

--------------------------------------------------------------------------------

    Paul R. Arena     Chief Executive Officer INVESTOR:

 

--------------------------------------------------------------------------------

Dr. Angela Ranzini

 

13